UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5089


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER EUGENE ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:96-cr-00059-TDS-1)


Submitted:   October 29, 2010            Decided:   November 17, 2010


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Anna Mills Wagoner, United States Attorney,
Harry L. Hobgood, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roger      Eugene     Anderson     appeals     the    district       court’s

judgment revoking his supervised release and sentencing him to

twenty-four       months’        imprisonment       and     thirty-eight          months’

supervised release based on the finding that he violated the

conditions of his release when he used cocaine.                         Anderson argues

the   evidence      was   insufficient        to   show   that     he    used     cocaine.

Finding no error, we affirm.

             This       court    reviews       a   district        court’s        judgment

revoking supervised release and imposing a term of imprisonment

for abuse of discretion.            United States v. Copley, 978 F.2d 829,

831 (4th Cir. 1992).             To revoke supervised release, a district

court need only find a violation of a condition of supervised

release      by   a     preponderance      of      the    evidence.          18    U.S.C.

§ 3583(e)(3) (2006); Id.            This burden “simply requires the trier

of fact to believe that the existence of a fact is more probable

than its nonexistence.”            United States v. Manigan, 592 F.3d 621,

631   (4th    Cir.    2010)      (internal      quotation    marks       omitted).       A

defendant challenging the sufficiency of the evidence faces a

heavy burden.           United States v. Beidler, 110 F.3d 1064, 1067

(4th Cir. 1997).            We review factual findings and credibility

determinations for clear error.                See United States v. Carothers,

337 F.3d 1017, 1019 (8th Cir. 2003).                 In determining whether the

evidence     in   the     record    is   substantial,       this    court    views    the


                                           2
evidence in the light most favorable to the Government.    United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

          We conclude that the district court’s factual finding

that Anderson used cocaine in violation of a condition of his

supervised release was not clearly erroneous.    Accordingly, we

affirm the court’s judgment.    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                3